Title: Memorandum from John Taylor, 11 May 1794
From: Taylor, John
To: Madison, James


Phia. May 11. 1794
On the 8th. or 9th. instant T. asked leave of absence of the Senate, and expressed seriously his intention to resign. K. soon after invited T. into one of the committee rooms, and informed him, that he wished to converse with him seriously & candidly upon a very important subject. He stated that it was utterly impossible for the union to continue. That the southern and eastern people thought quite differently. That the former cloged and counteracted every operation of government. That when I & S of S. C. were out, the southern interest would prevail. That the eastern would never submit to their politicks. And that under these circumstances, a dissolution of the union by mutual consent, was preferable to a certainty of the same thing, in a less desirable mode. About this time E. joined K & T, as if by accident, tho’ T. thought from concert. K then, protesting that he had never mentioned the subject to E. before, ran over the same ideas, in which E. concured. K was throughout the chief spokesman, tho’ E. occasionally joined him, & appeared intirely to concur with him. It was pressed upon T. in this dilemma, that a friendly intercourse among the members, for fixing the outlines of a seperation was desirable. K. declared that he was very indifferent as to the line of division, from the potowmack to the Hudson. T. expressed his approbation of a friendly & cool discussion of great political subjects in conversation, but approved highly of supporting the union if possible, thought that no material contrariety of interests opposed it, but if he was mistaken, agreed that an amicable seperation was certainly preferable. Previously to coming to this extremity, T. said that an effort ought to be made to unite the two parties which distracted the government; that he considered the debt as the great cause of these parties. Because if we might judge from their mutual accusations, one party suspected that the other was determined to use this debt as a political machine, & to counteract its payment, whilst the other suspected the first of an intention to destroy it. Suppose therefore said T. the two parties were to act in such a manner as to remove these mutual suspicions, might it not give new vigor to the union? If it was proposed for instance, to disband the indian army—to employ one third of its present expence in sudden excursions upon the heels of each other into the indian country—instead of lessening the taxes, to devote by the strongest sanction the two thirds saved to the payment of the principal of the debt—to impose a new tax, founded upon the principle of equality, for the same object—to open a land office, particularly as to a great extent of country in the fork between the ohio—& Illinois, upon which there are no Indians, and to devote its product to the same object. Would not these measures prove that one party was willing to pay the debt—that the other, had annexed no political designs to its continuance—& would not a union of parties result from a removal of their mutual suspicions? Besides the western people would be better pleased, & more essentially benefited—the general belief now existing, that the lands are held up, tho’ devoted by law to this object, to give great land jobbers an opportunity to sell, and to enable them by legislative intrigues and corruption, to push their speculations beyond the Ohio, would be gratified—and the frauds in the imposition of taxes, dictated by local interests, would be rendered unnecessary. But K. would not agree to any thing of this kind—he said that there were other essential subjects of difference between the extremities of the union, besides the debt. That they never had and never would think alike. That M. whose conduct he had narrowly watched, particularly on the committee of ways & means, had some deep & mischievous design—that tho’ he should be of opinion to disband the army after this year if something very material did not happen, yet he would allow no money for carrying on the indian war, but leave it to support itself—that he would not consent to open the land office—and that in short he saw no remedy but a dissolution of the union. T. pressed K to state his suspicions of the designs of M.—to declare what points he wished to be conceded by his opponents—to state the supposed objects of the two parties, which disunited them, independent of the debt—and to say whether some alternative preferable to a dissolution of the union, could not be hit upon. But K declined any explanations of these kinds, contending that the only remedy for the political dissentions, was a dissolution of the union. And nothing being concluded upon, the conversation ended.

Remarks.
T. upon reflection, considers the above as worthy of being communicated to M. He is thoroughly convinced that the design to break the union is contemplated. The assurances—the manner—the earnestness—and the countenances—with which the idea was uttered, all disclosed the most serious intention. It is also probable that K & E, having heard that T. was against the constitution, have thence imbibed a mistaken opinion, that he was secretly an enemy to the union, and conceived that he was a fit instrument (as he was about retiring) to infuse notions into the supposed antifederal temper of Virginia, consonant to their views. T. cannot help believing that these views go far beyond what even this proposition discloses. A British interest is what he fears lurks at bottom. The southern temper greatly obstructs a close political connexion with Britain. Those who would get the power to the eastward, would easily effect it as to that moiety—and then Britain & the east united, could operate powerfully in various ways, to bring the south to their terms.
M. will see clearly, that this communication, tho’ proper to be made to him, ought not to be disclosed to others.

